 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Navigation Co. and Edson Adams. Case20-CA- 1474520 December 1983SUPPLEMENTAL DECISION ANDORDEROn 30 October 1980 the National Labor Rela-tions Board issued an Order in this proceeding inwhich it adopted an administrative law judge'sfindings and conclusions that the Respondent vio-lated Section 8(a)(3) and (1) of the Act by termi-nating employee Edson Adams because of hisunion activities, and adopted his recommendedOrder directing the Respondent, inter alia, to makeAdams whole for any loss of pay caused by theRespondent's discrimination against him.' Thereaf-ter, the Board's Order was enforced on 24 Septem-ber 1981 by the United States Court of Appeals forthe Ninth Circuit in an unpublished Order,2andthe court entered its Judgment enforcing theBoard's Order on 12 November 1981. Subsequent-ly, pursuant to a backpay specification and noticeissued by the Regional Director for Region 20, ahearing was held before Administrative Law JudgeMichael D. Stevenson to determine the amount ofbackpay due the discriminatee. On 15 November1982 the judge issued the attached supplemental de-cision. The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin support of the supplemental decision.The Board has considered the record and the at-tached supplemental decision in light of the excep-tions and briefs and has decided to affirm thejudge's rulings, findings, and conclusions only tothe extent consistent herewith.The judge found that discriminatee Adams hadconcealed from the Board certain earnings he hadreceived during the backpay period. This findingwas based on Adams' admission that he told Cap-tain Don Fuller, an official of the Masters, Mates &Pilots Union, that he had been employed for some2 to 4 weeks rebuilding engines for minimal wagessometime after his termination from the Respond-ent in July 1979 and prior to his employment withTidex, International in the fourth calendar quarterof 1979. The judge discredited Adams' denial ofthe interim earnings related in Fuller's testimony.Moreover, the judge termed "preposterous, inher-ently untrue and absurd" Adams' explanation thathe had made these statements to Fuller only to seeif Fuller could be trusted to keep information con-fidential. Thus, the judge concluded that Adamshad been employed rebuilding engines and hadi The Board's Order was unpublished.a NLRB v. American Navigation Co., No. 81-7560.268 NLRB No. 62concealed this and the amounts he had earned fromthat employment from the Board.In considering whether Adams should be penal-ized for this concealment, the judge considered theBoard's precedent in dealing with this issue. Henoted that in Big Three Industrial Gas, 263 NLRB1189 (1982), and in Flite Chief Inc., 246 NLRB 407(1979),3 the Board had awarded backpay to discri-minatees who had initially concealed interim em-ployment, but who had subsequently admitted theemployment. He noted that in Big Three, supra, theBoard found that, notwithstanding the initial con-cealment of earnings, there was no fraud or deceiton the Board or the public because the discrimina-tee's belated admission enabled the Board to deter-mine accurately the backpay owed. Accordingly,the Board had refused to penalize the discrimina-tee. The judge concluded, however, that the ra-tionale of these two cases was not fully applicableto the instant case because Adams had never dis-closed the concealed employment. He indicated, in-stead, that the disposition of the instant case wascontrolled by the rationale of Great Plains Beef Co.,255 NLRB 1410 (1981), and M. J. McCarthy MotorSales Co., 147 NLRB 605 (1964). In these twocases, the Board denied all backpay to discrimina-tees who had persisted in their concealment ofearnings where the Board also found that their de-ception constituted an abuse of the Board's proc-esses and rendered impossible the ascertainment oftheir interim earnings. Relying on these two cases,the judge found it necessary to adjust the amountof backpay awarded to Adams. However, he foundthat Adams should not be completely denied back-pay as were the discriminatees in M. J. McCarthyand Great Plains Beef. He found that, unlike thosediscriminatees, Adams' concealment did not appearto affect the entire backpay period but only a por-tion of it and, applying a theory that is compatiblewith the Board's Big Three and Flite Chief deci-sions, he found that Adams' backpay should be re-duced only by the amount of the concealed earn-ings, as estimated.The judge noted that the exact amount could notbe determined due to Adams' lack of candor. How-ever, based on Captain Fuller's testimony as towhat Adams had related about his interim employ-ment, and, indicating that he was resolving all un-certainties against Adams, the judge found that theunreported earnings "likely" occurred in the thirdquarter of 1979, and estimated that they were for aperiod of 4 weeks at a salary of $25 a day.4Be-3 Enf denied in pertinent part 640 F.2d 989 (9th Cir. 1981).4The salary of $25 a day was arrived at from Adams' telling Fullerthat he had earned minimal amounts while rebuilding engines and alsoContinued426 AMERICAN NAVIGATION CO.cause the record afforded no basis from which toinfer any expenses, the judge found that Adamshad no expenses for this quarter. Thus, he conclud-ed that Adams had $500 of unreported income forthe third quarter of 1979 and, consistent with BigThree and Flite Chief, he subtracted only thisamount from the net backpay due for that quarter.Accordingly, the judge found Adams entitled to$14,945.99, plus interest, less applicable tax with-holdings, plus $2,248.95 in pension contributions.The Respondent argues that the judge's award ofbackpay to Adams was erroneous and contendsthat Adams should be denied all backpay becausehis concealment of earnings amounted to a fraudon the Board and the public. Alternatively, the Re-spondent urges that Adams should be denied back-pay at least for the third quarter of 1979, the quar-ter in which the judge found it was "likely" that hehad received the unreported earnings. The GeneralCounsel argues in response that any further diminu-tion in Adams' backpay would be contrary to theprinciples set out in Flite Chief and Big Three.We agree that Adams' backpay award should beadjusted to a greater extent than that found appro-priate by the judge. We thus decide today, consist-ent with Member Zimmerman's concurring anddissenting opinion in Big Three, that discriminateesfound to have willfully concealed from the Boardtheir interim employment will be denied backpayfor all quarters in which they engaged in the em-ployment so concealed. Accordingly, we herebyoverrule Big Three and Flite Chief to the extentthey are inconsistent with this view.In Big Three and Flite Chief no penalties wereimposed on discriminatees who initially concealedcertain interim income, but who subsequently ad-mitted the earnings. In Flite Chief, the claimant dis-closed these earnings to a Board representative onthe day that the backpay hearing commenced; inBig Three, the claimant admitted the earnings whilehe was on the witness stand undergoing question-ing by the employer's counsel. In both of thesecases, the Board awarded the claimants backpay asreduced only by the amount of the belatedly admit-ted interim earnings.In Big Three the majority agreed with the Gener-al Counsel's contention that the concept of a penal-ty has no place in the national labor law schemebecause the Act is remedial, not punitive, in nature.The majority stated that the Board fulfills its obli-gation to the public not in condoning a claimant'sfailure to report earnings, but in recognizing thataccurate reporting is not always possible. The ma-while picketing for the Security Officers Union. This latter employmentwas reported to the Board at a listed salary of $25 a day, so the judgeused the same figure for the concealed employment.jority then noted the difficulty in keeping accuraterecords of interim employment where discrimina-tees often hold many short-term jobs over lengthybackpay periods. In these circumstances, the major-ity said it was reluctant to require administrativelaw judges to speculate about whether a claimant'sfailure to report earnings was due to an honesterror or a fraudulent intent. The majority then con-cluded that, even when interim earnings are unre-ported, when the actual amount of backpay owedcan be determined, there is no fraud or deceit onthe Board or the public, and therefore a penalty isinappropriate. Similarly, the Board concluded inFlite Chief that a claimant's initial concealment ofearnings had not undermined the Board's remedialprocesses and that a penalty would be inappropri-ate when the claimant had voluntarily admitted,albeit at the eleventh hour, the earnings he hadpreviously concealed.In disagreeing with the rationale of the abovetwo cases, we initially note that Section 10(c) ofthe Act empowers the Board in remedying unfairlabor practices "[t]o take such affirmative action,including reinstatement of employees, with or with-out backpay, as will effectuate the policies of theAct [emphasis added]." And, as the Supreme Courthas recently recognized, the Act does not requirethe Board to "reflexively order" complete relief forevery unfair labor practice. Rather, the Board,within its discretion, may determine whether a par-ticular remedy will effectuate the policies of theAct. Shepard v. NLRB, 103 S.Ct. 665 (1983). Thus,it is clear that a discriminatee is not automaticallyentitled to an award of full backpay by virtue ofhis illegal discharge. The question of whether thisremedy should be awarded depends on our deter-mination that such an award is necessary to effec-tuate the policies of the Act. Phelps Dodge Corp. v.NLRB, 313 U.S. 177 (1941).5 Thus, our decision todeny backpay, wholly or partially, cannot reason-ably be construed to be a "penalty" that is incon-sistent with the nonpunitive nature of the Act. Asthe Ninth Circuit noted in Flite Chief, 640 F.2d at992, "Calling it a penalty, or a remedy, or a dimi-nution or a set off, or an abatement is not the test.The test is does it effectuate the policies of theAct."' To that end, we underscore the Supreme Court's comments over 40years ago in Phelps Dodge that:[Wle must avoid the rigidities of an either-or rule. The remedy ofback pay, it must be remembered, is entrusted to the Board's discre-tion; it is not mechanically compelled by the Act. And in applyingits authority over back pay orders, the Board has not used stereo-typed formulas but has availed itself of the freedom given it by Con-gress to attain just results in diverse, complicated situations. [313U.S. at 198.]427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe think that in fashioning a remedy in caseswhere a discriminatee has intentionally concealedemployment from the Board, two matters must beconsidered: (1) the Respondent's liability for theconsequences of its unlawful conduct, and (2) theBoard's administration of its compliance proceed-ings consistent with the public interest. Each ofthese matters is equally important. As the NinthCircuit reasoned in Flite Chief, supra at 993, toaward full backpay to a claimant who attempts topervert an order issued in the public interest into ascheme for unjustified personal gain is to rewardperfidy. This hardly enhances the public interest oreffectuates the Act. Yet, the Board holdings in BigThree and Flite Chief unintentionally achieve justsuch an inequitable result, and it is for this reasonthat these holdings must be overruled. We notethat an award of full backpay in these circum-stances not only rewards the specific individual'sperfidy, but may also encourage deceit by others inthe future, because claimants will know that theyhave nothing to lose by concealing employment. Ifthe concealment is undetected, the claimant enjoysa windfall; if detected, he suffers no loss but for-goes only the amount of concealed earnings, anamount to which he was not entitled in any event.On the other hand, to deny backpay in anamount that exceeds that which is necessary todeter deception is to provide a respondent with anunjustified windfall and to permit it to avoid theconsequences of its unlawful conduct for no usefulpurpose. We find that a remedy which denies back-pay for the quarters in which concealed employ-ment occurred will discourage claimants fromabusing the Board's processes for their personalgain and will also deter respondents from commit-ting future unfair labor practices.6This remedywill be applied, of course, only in cases where theclaimant is found to have willfully deceived theBoard, and not where the claimant, through inad-vertence, fails to report earnings.7Applying these principles to the facts of the in-stant case, we conclude that Adams must be deniedbackpay for both the third and fourth quarters of1979. While the judge found that Adams' con-6 In accord with M. J McCarthy, supra, and Great Plains Beef, supra.we will continue to deny all backpay to claimants whose intentionallyconcealed employment cannot be attributed to a specific quarter or quar-ters because of the claimant's deception.I We are fully confident that administrative law judges are capable ofdistinguishing honest error from deceit based on their reasoned evalua-tion of objective criteria. Of course, administrative law judges are en-trusted to make reasoned evaluations of witnesses' credibility, and theBoard places great reliance on these credibility findings. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We find no reason to presume, as did the majority in Big Three, that ad-ministrative law judges would "speculate" rather than reasonably evalu-ate whether a claimant's failure to report earnings resulted from anhonest error or from a deceitful intent.cealed employment "likely" occurred in the thirdquarter, it is impossible to determine whether thisemployment occurred in the third or fourth quarteror portions of both. Thus, according to the testimo-ny of Captain Fuller, Adams said that the con-cealed employment occurred in the interim be-tween his discharge from the Respondent and hisobtaining employment with Tidex, International.Because Adams' employment with Tidex com-menced sometime during the fourth quarter of1979, it is possible that the concealed employmentoccurred at the beginning of the fourth quarter,and it is also possible that it occurred in the thirdquarter as the judge found "likely." Of course, athird possibility is that it spanned both quarters.Because we cannot determine that the concealedemployment occurred in one particular quarter,and we are unwilling to accept the judge's assess-ment based on likelihood, we shall deny all back-pay claimed for both quarters. While it may seemharsh to deny Adams backpay for two quarters forhis concealing at most 4 weeks of employment, theuncertainty as to the appropriate quarter is directlyattributable to Adams' failure to be candid with theBoard.While we deny backpay for these two quarters,we will not similarly deny Adams the pension con-tributions claimed for these two quarters. Pursuantto its collective-bargaining agreement with theInternational Organization of Masters, Mates &Pilots, the Respondent is obligated to make month-ly pension contributions to the Columbia RiverTrust Funds on behalf of employees employed inthe collective-bargaining unit. Following Adams'unlawful termination, the Respondent made nocontributions into this fund on Adams' behalf. Wenote here that the interruption of contributions intoa specific pension fund may cause a loss whichmanifests itself in the future when an individualotherwise entitled to retire is unable to do so be-cause of the lapse in contributions. Accordingly, aunique benefit flows from longevity in a specificpension fund that cannot be duplicated by contri-butions into another pension fund. Thus, even as-suming that Adams' unknown interim employercontributed into another pension fund on hisbehalf, Adams would not thereby have received apension benefit exactly equivalent to that lost whenthe Respondent unlawfully terminated him, and hewould not, in seeking pension contributions fromthe Respondent, be claiming a benefit to which heis not entitled. Absent evidence, not present here,that Adams concealed contributions into the fundprovided by the Respondent, we find that Adamsis entitled to the pension contributions claimed. Be-cause our twin purposes here are to deter deceit428 AMERICAN NAVIGATION CO.and to deter the commission of unfair labor prac-tices, and because there is no evidence that Adamsdeceived the Board regarding this matter, we findthat neither purpose would be served by denyinghim the pension contributions in question. Instead,this would result only in an unjustified windfall tothe Respondent.Accordingly, by adjusting the backpay in themanner discussed above, we conclude that Adamsis entitled to payment by the Respondent in thesum of $5,713.78, plus interest accrued to the dateof such payment,8less tax withholdings requiredby state and Federal law. We further conclude thatAdams is entitled to have paid by the Respondentthe sum of $2,248.95 in pension contributions on hisbehalf."ORDERThe National Labor Relations Board herebyorders that the Respondent, American NavigationCo., San Francisco, California, shall pay and con-tribute the following, plus interest, to and on behalfof Edson Adams:Back Wages:PensionContributions:$5,713.782,248.958 See Isis Plumbing Co., 138 NLRB 716 (1962); Florida Steel Corp., 231NLRB 651 (1977).a See Ogle Protection Service, 183 NLRB 682 (1970); Merryweather Opti-cal Co., 240 NLRB 1213 (1979).SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge:This supplemental proceeding was heard in San Francis-co, California, on July 8, 1982. The backpay specificationand notice of hearing were based on the Decision andOrder of the Board dated October 30, 1980. (Unpub-lished.) (G.C. Exh. 2(b).) The Order of the Board wasenforced by the Ninth Circuit Court of Appeals on No-vember 12, 1981. (Unpublished.) (G.C. Exh. 2(c).)At the hearing of the instant case, the Respondent ef-fectively admitted the gross backpay and the expenses ascomputed by the General Counsel's compliance officer.The appendix to the backpay specification reflecting thespecific computation was admitted into evidence withoutobjection. (G.C. Exh. 2(d).) It reads as follows:'Gross Inter-Yr./Qtr. Back- Earn-pay ings1979 III1979 IV1980 I1980 I11980 1111980 IV$4687.415737.007406.006682.006763.501893.78NetEx- Inter-penses Earn-ingsS 1251 $300.00311842491.804358627820278202S692358678207820NetBack-payPensionContr-butions$4687.41 $387.155044.80 435.003820.00 435.00435.00435.001893.78 121.80Total Backpay Principal: S15,445.99Total Pension Contributions: $2,248.95I International Organization of Security Officers2 Tidex Internationals Mileage, phone calls'Mileage, lodgingAfter receipt of the backpay specification, including theappendix, the General Counsel rested. Thereafter, theRespondent presented certain evidence. This evidence,together with the General Counsel's rebuttal evidence, issummarized below.Issues(1) Whether the Charging Party willfully failed tostate all of his interim earnings with an intent to increaseby fraud the amount of backpay due him.(2) If he did, what effect, if any, will said fraudulentact or omission have on the ultimate award of backpay.The FactsEdson Adams, age 41, was formerly employed by theRespondent as a deckhand. In that capacity, Adams wasliable to be called to work at any time, 7 days a week, 24hours a day. Generally, he maintained contact with hisEmployer by telephone. Since 1964, Adams has alsobeen a member of the U.S. Coast Guard Reserve. Hisservice has involved at least one segment of active dutyand, for the last several years, 1 weekend per month and14 continuous days per year. While employed by the Re-spondent, Adams was not paid by the Company duringhis reserve service. During part of the backpay period,Adams continued his reserve duty earning approximately$60 to $65 per month.2Adams did not report his Coast Guard earnings, suchas they were, to the Board as interim earnings. However,Adams did hold certain conversations with his father, alocal attorney, who died a few days before the hearing.Sometime before his death, Adams' father contactedcounsel for the Respondent and reported that his son hadforgotten to report to the Board certain additional inter-im earnings. It is unclear whether attorney Adams wasreferring to the Coast Guard earnings or the earningsfrom other alleged interim employment not reported tothe Board.Adams had returned to work at the Respondent several monthsbefore the hearing.2 For those periods of time when Adams was working for other com-panies outside the United States, he did not attend reserve meetings asscheduled. Upon his return to the United States, Adams was permitted bythe Coast Guard to make up without pay the missed meetings. The pur-pose of attending the unpaid makeup meetings was to continue accumu-lating retirement credits.429I DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdams was called as a witness by the Respondent. Hedetailed his considerable efforts to locate employmentboth locally and elsewhere during the relevant period oftime.3Adams was to be recalled by the General Counselon rebuttal.As its second witness, the Respondent called CaptainDonald Fuller, an official of the Master, Mates & PilotsUnion (MMP). Adams was a member of this Unionwhile employed at the Respondent. Fuller held a posi-tion in the Union comparable to that of a business agent,and, when Adams had been originally discharged by theRespondent, Fuller expended some effort in attemptingto get Adams rehired. According to Fuller, Adams con-tacted him at the union hall sometime in October or No-vember 1980. Adams allegedly told Fuller that he hadbeen able to find work outside the maritime industrywith two employers. One of these was picket duty forthe Security Officers Union earning $25 per day. Theother was as a mechanic's helper rebuilding engines inStockton, California. The work as a mechanic's helperlasted about 2 weeks or a month and the earnings forboth jobs were minimal. Adams never said exactly whenhe had performed this work, but it was before he wentto work for Tidex. Fuller went on to say that Adamsmade several references, over the next year, to his em-ployment situations described above.In rebuttal, Adams was recalled. He admitted a singleconversation with Fuller after several of Adams' friendsand acquaintances had warned him that Fuller could notbe trusted to keep information confidential, even whenrequested to do so. According to Adams, he decided totest this theory by giving Fuller certain false informationto see how long it would be before it would get back toAdams that Fuller had broken the confidence. Adamstold Fuller that he, Adams, had received additionalincome by working for a friend in Stockton rebuildingengines. Adams went on to testify that within a monthhis worst fears were realized; he learned from a thirdparty that Fuller had indeed broken the confidence, justas several of Adams' friends allegedly had predicted. Thethird party who had conveyed the confidential informa-tion back to Adams was allegedly John Droeger, the Re-spondent's counsel at the hearing.Adams' testimony is so preposterous and inherentlyuntrue that I would discredit it on its face. That is, it isself-impeaching due to its absurdity.4Yet the recordyields even more to discredit the rebuttal testimony ofAdams regarding his motive for giving false informationto Fuller. For example, on cross-examination, Adamswas asked certain relevant and material questions. Notethe evasive, contradictory, and inconsistent manner ofhis responses:Q. Who were the persons who had warned younot to confide in Captain Fuller?A. I think that I would like some advisement onthat. I would like to keep that confidential informa-tion.s Since there is no issue regarding a failure to mitigate damages, noneof the names of specific companies nor the specific locations is particular-ly relevant to the instant case.4 Plasterers Local 394 (Burnham Bros.), 207 NLRB 147 fn. 2 (1973).JUDGE STEVENSON: Well, there is no objectionfrom any attorney, so all that I can do is ask you toanswer.THE WITNESS: Would you repeat the question?Q. (By Mr. Droeger) Who were the persons whoyou say warned you against confiding in CaptainFuller?A. I am unable at this time to recall specificallywhich occasion and which people said this to me. Itwould be as if you went to a party and a guy wouldsay to me, "Oh, that is a great girl!", or somethinglike that, I don't remember-Q. (Interrupting) If you can't remember now, Mr.Adams, why did you object to giving the answer afew seconds ago?A. The specific people who have warned me arenot totally recallable by me at this time. It was ageneral consensus of opinion amongst a number ofpeople.Q. The question pending, Mr. Adams-you havenot responded to it, and maybe you can help mewith it-if you can't recall these people why didyou ask the Administrative Law Judge to protectyou from having to answer?A. I can't be accurate in naming each and everyperson.Q. Well name the ones that you can remember,sir.A. I can remember Roger Yurgen (phonetic); Ican remember a gentleman named Ceaser, and Ican't recall his full name; and I can remember agentleman named David Cronin; and I can remem-ber a man named Captain Don Grant. Off the topof my head that is all that I can recall. [R. Br., pp.58-59.]After finally learning the names of the alleged speakers,5counsel for the Respondent asked for details as to placesand dates of conversations. Adams was vague and eva-sive here as well. Then counsel inquired as to what wassaid. Here Adams became more consistent. I am asked tobelieve that each speaker, talking to Adams alone, said,"Be careful," apparently with reference to Fuller.The final witness at the hearing was attorney Droeger,who swore that he never discussed with Adams any in-formation about Adams having worked in Stockton re-building engines. In fact, Droeger had learned this infor-mation from a fellow employee of Adams who was un-named. Naturally, I credit Droeger's testimony and dis-believe still another aspect of Adams' testimony.Analysis and Conclusions6Earnings from the U.S. Coast Guard ReserveAll agree that Adams had some interim earnings fromthe Coast Guard Reserve during the relevant periods One of these was in the Navy; the status of the other three is notreflected in the record.6 There is no issue regarding Adams' interim earnings for picket duty.The appendix, above, shows that in third quarter of 1979 Adams earnedS125 performing picket duty for the International Organization of Securi-ty Officers. The Respondent does not dispute this fact. (R. Br., p. 79.)Accordingly, this matter will not be discussed further.430 AMERICAN NAVIGATION CO.which were not reported to the Board. The exactamount cannot be determined on this record. However,in light of my ruling, the lack of specificity will have noeffect. I find that Adams' participation in the U.S. CoastGuard Reserve was a supplemental job held by Adamsduring his initial employment by the Respondent. Thereis no evidence that Adams devoted more time during thebackpay period than he would have done absent the dis-crimination against him.7Accordingly, the wages earnedfrom the Coast Guard during the backpay period are notdeductible from gross backpay as interim earnings.sEarnings from a Job Rebuilding Engines inStocktonIt is a relatively simple matter on this record to dis-credit Adams as to why he made the statement in issueto Captain Fuller. It is somewhat more difficult to evalu-ate what is left after his explanation has been discredited.I must evaluate Adams' admitted statement to Fuller inlight of common sense and human experience. I mustalso consider the fact that Adams' claim of deliberatefalsehood to Fuller and his alleged motive for the false-hood are demonstrably false. In this context, I must con-clude that Adams made the statement to Fuller becauseit was true. I find it was true because there is no appar-ent reason for Adams to have made a false statement.9Insum, I find that Adams had unreported earnings as a me-chanic's helper in Stockton for about 2-4 weeks.At this point, I should review the relevant rules estab-lished by the Board and the courts with respect to back-pay proceedings. The General Counsel having estab-lished gross backpay, the Respondent has the burden toestablish affirmative defenses that would mitigate its li-ability.'°The Respondent must also establish, amongother matters not here relevant, interim earnings to bededucted from the backpay awards.'lAny uncertaintiesor ambiguities should be resolved in favor of thewronged party, Adams, rather than the wrongdoer, theRespondent. 2From the general rules quoted above, I turn next to arecent case which directly affects the central issue in thiscase. This central issue can be framed as follows: Whateffect, if any, does Adams' continuing failure to revealall of his interim earnings have on the Respondent'sbackpay liability? In Big Three Industrial Gas, 263 NLRB1189 (1982), the Board had occasion to consider a simi-lar, but not identical, issue. There, the discriminatee didnot disclose substantial interim earnings he had receivedduring a portion of the backpay period until counsel forthe respondent questioned him about those earnings on7 Indeed, there is reason to believe that Adams earned less money athis supplementary job during his backpay period. While working outsidethe United States, Adams did not attend his regular reserve meetings forwhich he would have been paid. When Adams was permitted to make uphis missed meetings, it was on a nonpay basis for retirement credits only.I express no opinion as to whether Adams deserves to be made whole forthis reduction since the parties did not fully litigate the matter, nor was itput into issue.8 Kansas Refined Helium Co., 252 NLRB 1156, 1157-58 (1980).a Adams' statement in question is an admission by a party opponent.Fed.R.Evid. 801(dX2).'o NLRB v. Brown A Root., Inc., 311 F.2d 447, 454 (8th Cir. 1963).' NVLRB v. Mooney Aircraft, 366 F.2d 809, 812-813 (5th Cir. 1966).i2 United Aircraft Corp., 204 NLRB 1068 (1973).the witness stand during the backpay hearing. The ad-ministrative law judge compared the discriminatee inthat case to the discriminatee in another case titled FliteChief Inc., 246 NLRB 407 (1979), enf. denied in part 640F.2d 989 (9th Cir. 1981). In the latter case, the discrimin-atee waited until the "llth hour" just before the hearingbefore providing all relevant earnings information. Con-trary to the administrative law judge in Flite Chief, theBoard held that the discriminatee should not be penal-ized.'3aThe administrative law judge in Big Three IndustrialGas attempted to distinguish Flite Chief, and recommend-ed that the discriminatee in his case should suffer "a pen-alty" for not revealing some of his interim earnings tothe Board. As it did in Flite Chief, the Board also re-versed the administrative law judge and held that thediscriminatee should be made whole without deductionor penalty.I have reviewed carefully the Board's decision in BigThree Industrial Gas. In attempting to determine its appli-cation to the instant case, I remain circumspect in lightof the rulings by the administrative law judge in thatcase and in Flite Chief, both of which rulings the Boardheld to be in error.In the two cases referred to above, there was full dis-closure by the discriminatees although untimely, TheBoard's view, however, is not to look to the time of dis-closure, nor even apparently whether there is full disclo-sure, but rather another factor. In Big Three IndustrialGas, the Board stated (at 1190):Even in situations where all interim earnings are notreported to the Board's Regional Office, no fraud ordeceit on the Board or public is deemed to havebeen committed so long as the Board can determinewith accuracy the backpay owed a discriminatee.The Board went on to suggest that it is difficult for anadministrative law judge to speculate about a discrimina-tee's motive, since the omission may have been the resultof inadvertent error, poor record keeping, or the like.This concept applies where a discriminatee supplies thenecessary information, albeit late, but it does not applywhere the discriminatee never supplies the information,and even denies that such information exists at all, asAdams has done here. 4In any event, I find that in this case the Board cannotdetermine with accuracy the backpay owed to Adams.So notwithstanding that the Respondent is the wrongdo-er and has caused substantial economic injury to Adams,and notwithstanding that a public rather than a privateright is at stake, I find that an adjustment to Adams'backpay is required. As authority for my ruling, I lookto the Board's holding in Great Plains Beef Co., 255NLRB 1410 (1981), and M. J. McCarthy Motor Sales Co.,147 NLRB 605 (1964). In both of these cases, no "11th1' Since the Board has disagreed with the Ninth Circuit in Flire Chief,I am, of course, bound to accept the Board's view of the law.'" Moreover. Adams referred during his testimony to carefully keptdiaries reflecting notations about all of his interim employment except thejob in Stockton. This omission strongly suggests, in the context of hiscase, a carefully laid plan to defraud the Employer.431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhour" disclosures were made. Rather, an employee initi-ated, and persisted in, attempts at deception by evasive-ness and other methods. This is exactly what Adams hasdone here.The final question is just how Adams' backpay shouldbe adjusted. Unlike the two cases cited above, Adams'deception was not of such a type as to defeat in toto hisright to backpay. Rather, the unreported interim earningswill affect, so far as I can determine, only a single quar-ter. The amount of unreported interim earnings cannotbe determined with certainty due to the failure of Adamsto be candid with the Board. I will resolve all uncertain-ties and ambiguities against Adams as the person respon-sible for creating them and use certain reasonable as-sumptions to fashion a fair and proper remedy. Accord-ing to Fuller, Adams said he worked for a period of 2-4weeks before going to work for Tidex. Thus, I look tothe third quarter of 1979 as the likely time period tomake an adjustment and will assume Adams worked for4 weeks. The record does not reveal Adams' salary.However, he did characterize his salary as "minimal" re-ferring both to Stockton and to certain picket duty forwhich a salary was stated. Adams earned $25 per day onpicket duty and I will assume that rate of pay as hissalary as a mechanic's helper in Stockton. Since therecord contains no basis to make reasonable assumptionsrelative to expenses, I will decline to find expenses forthe quarter at issue. Applying these figures to the back-pay computation, I find that Adams had unreported in-terim earnings of $500 for the 4 weeks in issue. I subtractthat figure from the original net backpay due for thethird quarter of 1979 and find a new figure of $4,544.80.By adjusting the total backpay principal accordingly, Ifind and conclude that Edson Adams is entitled to pay-ment by the Respondent of the sum of $14,945.99, plusinterest thereon accrued to the date of such payment, 1less tax withholdings required by state and Federal lawsI further find and conclude that Adams is entitled tohave paid, as alleged, the sum of $2,248.95 in total pen-sion contributions.[Recommended Order omitted from publication.]1' See Isis Plumbing Co., 138 NLRB 716 (1962); Florida Steel Corp.,231 NLRB 651 (1977).432